DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Sept. 8, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed July 1, 2022.
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities: p. 8, line 2, p. 11, lines 2-3, and p. 13, line 21, respectively, “is additionally” should read --are additionally--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 15 recite the limitation “determining a first type of aircraft for which the user is to be trained based on (1) the received flight performance data including an assessment of a performance of the user during an actual flight, and (2) the received policy data including data indicating training requirements for the user to comply with a set policy” (emphasis added) at lines 5-8, 9-12, and 8-10, respectively. While the specification describes flight performance data that includes an assessment of performance of a user during an actual flight, and policy data that includes data indicating training requirements for the user to comply with a set policy, the specification does not appear to contain any mention of determining a first type of aircraft for which a user is to be trained based on such flight performance data and policy data. Accordingly, this limitation lacks written description support in the specification and further constitutes new matter because it was added by amendment.
Claims 2-7, 9-14, and 16-20 are rejected due to their dependency, either direct or indirect, from claims 1, 8, and 15, respectively.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mental processes of determining aircraft type and selecting training modules.
Claim 1 recites the limitations of a computer-implemented method for generating programs for aircraft training, the computer-implemented method comprising: … determining a first type of aircraft for which the user is to be trained based on (1) the received flight performance data including an assessment of a performance of the user during an actual flight, and (2) the received policy data including data indicating training requirements for the user to comply with a set policy … selecting, from a plurality of training modules, a training module including content providing training on (1) a difference between the first type of aircraft and the determined one of the one or more other types of aircraft, and (2) performance enhancement training based on the received profile data, flight performance data, and policy data. As drafted, these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented”, nothing in the claim element precludes the steps from practically being performed in the human mind and/or with pen and paper. For example, but for the “computer-implemented” language, the claim encompasses an instructor or trainer manually determining an aircraft type for training based on a pilot’s flight performance and applicable policies, followed by selecting an appropriate training based on the pilot’s training history, performance, and the policies, as well as the determined aircraft type. If claim limitations, under their broadest reasonable interpretation, cover performance of the limitations in the human mind and/or with pen and paper, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. Specifically, the claim recites the additional elements of “a computer-implemented method”, “receiving profile data of a user, flight performance data of the user, policy data, components configuration data, and historical events data”, “determining, based on the profile data of the user including type rating information indicating that a user is rated for a certain type of aircraft in which the user is already trained, one or more other types of aircraft on which the user has been trained”, “generating a training program including the selected training module, wherein the received components configuration data and historical events data is additionally used to generate the training program”, and “presenting the training program to the user”. The computer is recited at a high level of generality and merely automates the receiving, determining, selecting, generating, and presenting steps, thus serving as a generic computer to perform the abstract idea. The computer is claimed generically, is operating in its ordinary capacity, and does not use the judicial exception in a manner that imposes a meaningful limit on the exception, such that the claim is more than a drafting effort designed to monopolize the exception. As recited, these additional elements amount to no more than mere instructions to apply the exception using a generic computer. Furthermore, the receiving, second determining, generating, and presenting steps are simply insignificant extra-solution activity—pre-solution data gathering in the case of the receiving and determining steps, and post-solution reporting in the case of the generating and presenting steps. These additional elements thus do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. As further discussed above with respect to integration of the abstract idea into a practical application, receiving user and other data, determining the user’s training history, generating a training program, and presenting the training program are simply insignificant extra-solution activity. Such insignificant extra-solution activity also fails to provide an inventive concept. Accordingly, the claim is not patent eligible.
Claims 8 and 15, which are directed to a computer system and non-transitory computer-readable medium, respectively, are identical in substance to claim 1, and are thus rejected for the same reasons discussed above for claim 1.
Claim 2 recites the limitations the profile data indicates that the user has a type rating for each of the one or more other types of aircraft; and the determining, based on the profile data, that the user has been trained on each of the one or more other types of aircraft is based on the type rating for each of the one or more other types of aircraft. These additional elements are simply insignificant extra-solution activity—pre-solution data gathering of the user’s existing aircraft type ratings—and thus fail to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity also fails to provide an inventive concept. Accordingly, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 9 and 16, which are directed to a computer system and non-transitory computer-readable medium, respectively, are identical in substance to claim 2, and are thus rejected for the same reasons discussed above for claim 2.
Claim 3 recites the limitation the content of the selected training module provides training on the difference between the first type of aircraft and the one of the one or more other types of aircraft, and the plurality of training modules is stored in a database, in which the selected training module is associated with the first type of aircraft and the one of the one or more other types of aircraft. The database is recited at a high level of generality and merely automates the selecting step, thus serving as a generic computer component to perform the abstract idea. The database is claimed generically, is operating in its ordinary capacity, and does not use the judicial exception in a manner that imposes a meaningful limit on the exception, such that the claim is more than a drafting effort designed to monopolize the exception. As recited, this additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Moreover, these additional elements are simply insignificant extra-solution activity—i.e., an insignificant application (selecting differences training modules, including differences training modules stored in a generic database) or mere selection of a particular data source or type of data (differences training modules, including differences training modules stored in a generic database) to be manipulated. Furthermore, these additional elements do no more than generally link the judicial exception to a particular technological environment or field of use (computer-implemented methods for selecting differences training modules, including differences training modules stored in a generic database). These additional elements thus fail to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Accordingly, claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 10 and 17, which are directed to a computer system and non-transitory computer-readable medium, respectively, are identical in substance to claim 3, and are thus rejected for the same reasons discussed above for claim 3.
Claim 4 recites the limitations determining a topic for the user to receive type rating training for the first type of aircraft; and selecting the training module from a plurality of training modules associated with the determined topic. These additional elements are simply insignificant extra-solution activity—i.e., an insignificant application (selecting type rating training for a particular topic) or mere selection of a particular data source or type of data (type rating training on a particular topic) to be manipulated. Furthermore, these additional elements do no more than generally link the judicial exception to a particular technological environment or field of use (computer-implemented methods for generating type rating training on a particular topic). These additional elements thus fail to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Accordingly, claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 11 and 18, which are directed to a computer system and non-transitory computer-readable medium, respectively, are identical in substance to claim 4, and are thus rejected for the same reasons discussed above for claim 4.
Claim 5 recites the limitation the performance enhancement training is selected to enhance a flight performance of the user. This additional element is simply an insignificant application (selecting performance enhancement training that enhances performance) or mere selection of a particular data source or type of data (performance enhancement training that enhances performance) to be manipulated. Furthermore, the generating limitation does no more than generally link the judicial exception to a particular technological environment or field of use (computer-implemented methods for selecting performance enhancement training that enhances performance). This additional element thus fails to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Accordingly, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 12 and 19, which are directed to a computer system and non-transitory computer-readable medium, respectively, are identical in substance to claim 5, and are thus rejected for the same reasons discussed above for claim 5.
Claim 6 recites the limitations generating the flight performance data by analyzing flight data recorded by a flight data recording system of an aircraft operated by the user. This additional element is simply insignificant extra-solution activity—pre-solution data gathering of recorded flight data. The generating step is also an insignificant application (flight performance enhancement training based on recorded flight data) or mere selection of a particular data source or type of data (recorded flight data) to be manipulated. Furthermore, the generating limitation does no more than generally link the judicial exception to a particular technological environment or field of use (computer-implemented methods for flight performance enhancement training based on recorded flight data). This additional element thus fails to integrate claim 1’s abstract idea into a practical application. Such insignificant extra-solution activity and general linking to a particular technological environment or field of use also fail to provide an inventive concept. Accordingly, claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 13 and 20, which are directed to a computer system and non-transitory computer-readable medium, respectively, are identical in substance to claim 6, and are thus rejected for the same reasons discussed above for claim 6.
Claim 7 recites the limitation the performance enhancement training includes a topic on which the user needs performance enhancement based on the flight performance data. This additional element is simply an insignificant application (determining flight performance enhancement training on specific topics) or mere selection of a particular data source or type of data (flight performance enhancement training on specific topics) to be manipulated. Furthermore, this limitation does no more than generally link the judicial exception to a particular technological environment or field of use (determining flight performance enhancement training on specific topics). This additional element thus fails to integrate claim 1’s abstract idea into a practical application. Such general linking to a particular technological environment or field of use also fails to provide an inventive concept. Accordingly, claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 14, which is directed to a computer system, is identical in substance to claim 7, and is thus rejected for the same reasons discussed above for claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 20140134578 A1) [hereinafter “Clark”] in view of Vizer (US 20020018066 A1), Ahl et al. (US 20130101978 A1) [hereinafter “Ahl”], and Duncan (Duncan, “AC 120-53B - Guidance for Conducting and Use of Flight Standardization Board Evaluations”, Nov. 2013, Federal Aviation Administration, pp. 1–59, https://www.faa.gov/regulations_policies/advisory_circulars/index.cfm/go/document.information/documentID/1022507) [hereinafter “AC 120-53B”].
Claim 1
	Clark discloses a computer-implemented method for generating programs for aircraft training (Abstract; cl. 1; processor unit 504, memory 506, training system 102, training system 200; Figs. 2, 4-5; [0002], [0022], [0070]–[0071], [0083] (“The flowcharts and block diagrams described herein illustrate the architecture, functionality, and operation of possible implementations of systems, methods, and computer program products according to various illustrative embodiments.” (emphasis added)), the computer-implemented method comprising:
receiving profile data of a user and historical events data; (Abstract; cl. 1; flight crew member 108, trainee information 112, training history 122, trainee flight history 123, trainee identification information 144, trainee identification information 204, trainee information 206, information receiver 202; Figs. 1-2; [0027] (“Trainee information 112 may include any information identifying various characteristics of trainee 106 that may be used by training system 102 to identify training 104 for trainee 106. For example, without limitation, trainee information 112 may include … training history 122, trainee flight history 123, or other appropriate information or various combinations of such information. … Training history 122 may identify training that trainee 106 has already taken. … Trainee flight history 123 may identify flights on which flight crew member 108 trainee 106 has recently served and various characteristics of those flights.” (emphasis added)))
determining a first type of aircraft for which the user is to be trained; (Abstract; cl. 1; flight crew member 108, trainee information 112, training requirements 120, plurality of training courses 110, trainee identification information 144, task information 114, task 124, flight information 126, flight information 300, aircraft information 306, trainee identification information 204, trainee information 206, plurality of training courses 220, training identifier 214, information receiver 202, task identification information 208, task information 210, operation 402, operation 404, operation 406, operation 408; Figs. 1-4; [0024]–[0026], [0027] (“Trainee information 112 may include any information identifying various characteristics of trainee 106 that may be used by training system 102 to identify training 104 for trainee 106. For example, without limitation, trainee information 112 may include training requirements 120, … or other appropriate information or various combinations of such information. Training requirements 120 may include, without limitation, a listing of training that trainee 106 may be required to take. For example, without limitation, training requirements 120 may identify a number of plurality of training courses 110 that trainee 106 may be required to take.”), [0028] (“Task information 114 may include any information identifying various characteristics of task 124 which trainee 106 has been assigned to perform and that may be used by training system 102 to identify training 104 for trainee 106. For example, without limitation, task information 114 may include flight information 126 identifying various characteristics of flight 128 to which flight crew member 108 has been assigned. In this case, flight information 126 may include any information identifying various characteristics of flight 128 to which flight crew member 108 has been assigned that may be used by training system 102 to identify training 104 for flight crew member 108.” (emphasis added)), [0029], [0031], [0036], [0050]–[0051], [0057]–[0058], [0060])
determining, based on the profile data of the user, one or more other types of aircraft on which the user has been trained; (Abstract; cl. 1; flight crew member 108, trainee information 112, training history 122, trainee flight history 123, trainee identification information 144, trainee identification information 204, trainee information 206, information receiver 202, training identifier 214, operation 402, operation 404; Figs. 1-2, 4; [0024], [0026]–[0027] (“In accordance with an illustrative embodiment, training system 102 may be configured to identify training 104 for trainee 106 using trainee information 112 …. For example, without limitation, training system 102 may be configured to identify selected course 116 from plurality of training courses 110 using trainee information 112 …. Selected course 116 may be the most desirable one of plurality training courses 110 for trainee 106 to take based on trainee information 112 …. … Trainee information 112 may include any information identifying various characteristics of trainee 106 that may be used by training system 102 to identify training 104 for trainee 106. For example, without limitation, trainee information 112 may include … training history 122, trainee flight history 123, or other appropriate information or various combinations of such information. … Training history 122 may identify training that trainee 106 has already taken. … Trainee flight history 123 may identify flights on which flight crew member 108 trainee 106 has recently served and various characteristics of those flights.” (emphasis added)), [0031], [0050], [0051] (“Training identifier 214 may be configured to use trainee identification information 204, trainee information 206, … to identify training 216 for trainee 217 ….”), [0060])
selecting, from a plurality of training modules, a training module including content; (Abstract; cls. 1, 4; plurality of training courses 110, selected course 116, training requirements 120, rules 136, trainee identification information 204, trainee information 206, task identification information 208, task information 210, training identifier 214, rules 218, training selector 222, selected course 224, operation 410; Figs. 1-2, 4; [0004], [0025]–[0026], [0027] (“For example, without limitation, training requirements 120 may identify a number of plurality of training courses 110 that trainee 106 may be required to take.”), [0028]–[0029], [0031]–[0033], [0050]–[0051], [0060])
generating a training program including the selected training module, wherein the received historical events data is additionally used to generate the training program;  (training 216; Fig. 2; [0051]) and
presenting the training program to the user. (cl. 7; training delivery system 236; Fig. 2; [0053])
Clark may not explicitly disclose, but, in the same field of endeavor, Vizer teaches flight performance data of the user, policy data; based on (1) the received flight performance data including an assessment of a performance of the user during an actual flight, and (2) the received policy data including data indicating training requirements for the user to comply with a set policy; and (2) performance enhancement training based on the received profile data, flight performance data, and policy data. (input interface 12b, trainee performance data, information 110; Figs. 1, 4; [0084], [0125], [0149] (“Processor 15d also collects information 110 relevant to trainees who are pilots from the Internet, for example changes in laws, changes in policy …” (emphasis added)))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Clark to include flight performance data of the user, policy data; based on (1) the received flight performance data including an assessment of a performance of the user during an actual flight, and (2) the received policy data including data indicating training requirements for the user to comply with a set policy; and (2) performance enhancement training based on the received profile data, flight performance data, and policy data as taught by Vizer so that “a customized personal syllabus is created”, which is “[b]ased on the trainee’s performance”. ([0084]; see also Clark: [0026]–[0027])
Clark in view of Vizer may not explicitly disclose, but, in the same field of endeavor, Ahl teaches components configuration data. ([0113] (“As another example, a button 248 can be clicked on to access a list of line replaceable units (LRUs). From the list of LRUs, a course developer can select an LRU and media associated therewith for inclusion as course content.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Clark in view of Vizer to include components configuration data as taught by Ahl because doing so would “enable development and delivery of a training course based on electronic media resident in an operational electronic media repository, and/or a training electronic media repository, and/or other sources”—such as a list of LRUs—“as desired.” ([0027])
Clark in view of Vizer and Ahl may not explicitly disclose, but, in the same field of endeavor, AC 120-53B teaches providing training on (1) a difference between the first type of aircraft and the determined one of the one or more other types of aircraft (Fig. 1; p. 1 (“Differences in Training and Qualification between Aircraft. It describes an acceptable means, but not the only means, of compliance with applicable Title 14 of the Code of Federal Regulations (14 CFR) that provide for differences in training and qualification between aircraft with the same type certificate. It further describes an acceptable means for providing related aircraft differences training and qualification under provision of 14 CFR part 121 between aircraft with different type certificates that have been ‘designated’ by the Administrator as related.”), p. 5 (“Differences Training. Training required before any person may serve as a required crewmember on a particular aircraft type, when the Administrator finds differences training is necessary before a crewmember serves on a particular variation of that aircraft. … Related Aircraft Differences Training. Training required before any person may serve as a required flightcrew member in part 121 operations on an aircraft with a different type certificate (TC) that has been designated as related by the Administrator.”), pp. 14–17 (“Difference Levels … If no differences exist or if differences exist but do not affect knowledge, skills, abilities or flight safety, then difference levels are not assigned nor are they applicable to pilot training and qualification. … Training Difference Levels”)) and including type rating information indicating that a user is rated for a certain type of aircraft in which the user is already trained. (p. 6 (“Type Rating. A type rating is a ‘one time,’ permanent endorsement on a pilot certificate indicating that the holder of the certificate has completed the appropriate training and testing as required by the applicable CFR. It is recorded by the FAA on the pilot’s certificate indicating the make and type. In some cases it will include the series of aircraft (for example Boeing 747-400), if applicable.”))
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Clark in view of Vizer and Ahl to include providing training on (1) a difference between the first type of aircraft and the determined one of the one or more other types of aircraft and including type rating information indicating that a user is rated for a certain type of aircraft in which the user is already trained as taught by AC 120-53B because “plurality of training courses 110, … may be defined … by a regulatory entity, or by another entity or various combinations of such entities” (Clark: [0025]); likewise, “[r]ules 136 may be established by … a regulation entity, or another entity or various combinations of entities.” (Clark: [0031])
Claim 2
	Clark in view of Vizer, Ahl, and AC 120-53B discloses:
the profile data indicates that the user has a type rating for each of the one or more other types of aircraft; (Clark: cl. 1; flight crew member 108, trainee information 112, training history 122, trainee flight history 123, trainee identification information 144, trainee identification information 204, trainee information 206, information receiver 202, operation 402, operation 404; Figs. 1-2, 4; [0024], [0027] (“Trainee information 112 may include any information identifying various characteristics of trainee 106 that may be used by training system 102 to identify training 104 for trainee 106. For example, without limitation, trainee information 112 may include … training history 122, trainee flight history 123, or other appropriate information or various combinations of such information. … Training history 122 may identify training that trainee 106 has already taken. … Trainee flight history 123 may identify flights on which flight crew member 108 trainee 106 has recently served and various characteristics of those flights.” (emphasis added)), [0031], [0050], [0060]; AC 120-53B: p. 6 (“Type Rating. A type rating is a ‘one time,’ permanent endorsement on a pilot certificate indicating that the holder of the certificate has completed the appropriate training and testing as required by the applicable CFR. It is recorded by the FAA on the pilot’s certificate indicating the make and type. In some cases it will include the series of aircraft (for example Boeing 747-400), if applicable.”)) and
the determining, based on the profile data, that the user has been trained on each of the one or more other types of aircraft is based on the type rating for each of the one or more other types of aircraft. (Clark: cl. 1; flight crew member 108, trainee information 112, training history 122, trainee flight history 123, trainee identification information 144, trainee identification information 204, trainee information 206, information receiver 202, operation 402, operation 404; Figs. 1-2, 4; [0024], [0027] (“Trainee information 112 may include any information identifying various characteristics of trainee 106 that may be used by training system 102 to identify training 104 for trainee 106. For example, without limitation, trainee information 112 may include … training history 122, trainee flight history 123, or other appropriate information or various combinations of such information. … Training history 122 may identify training that trainee 106 has already taken. … Trainee flight history 123 may identify flights on which flight crew member 108 trainee 106 has recently served and various characteristics of those flights.” (emphasis added)), [0031], [0050], [0060]; AC 120-53B: p. 6 (“Type Rating. A type rating is a ‘one time,’ permanent endorsement on a pilot certificate indicating that the holder of the certificate has completed the appropriate training and testing as required by the applicable CFR. It is recorded by the FAA on the pilot’s certificate indicating the make and type. In some cases it will include the series of aircraft (for example Boeing 747-400), if applicable.”))
Claim 5
Clark in view of Vizer, Ahl, and AC 120-53B discloses the elements of claim 5 as stated above for claim 1.
Claim 6
	Clark in view of Vizer, Ahl, and AC 120-53B discloses the elements of claim 6 as stated above for claim 5, and further discloses further comprising: generating the flight performance data by analyzing flight data recorded by a flight data recording system of an aircraft operated by the user. (Vizer: input interface 12b, trainee performance data; Fig. 1; [0125] (“Input interfaces for inputting trainee performance include but are not limited to … a data collection device of a vehicle such as a flight recorder”))
Claim 7
Clark in view of Vizer, Ahl, and AC 120-53B discloses the elements of claim 7 as stated above for claim 5, and further discloses wherein the performance enhancement training includes a topic on which the user needs performance enhancement based on the flight performance data. (Vizer: Abstract; [0084])
Claim 8
Clark in view of Vizer, Ahl, and AC 120-53B discloses the elements of claim 8 as stated above for claim 1.
Claim 9
Clark in view of Vizer, Ahl, and AC 120-53B discloses the elements of claim 9 as stated above for claim 2.
Claim 12
Clark in view of Vizer, Ahl, and AC 120-53B discloses the elements of claim 12 as stated above for claim 5.
Claim 13
	Clark in view of Vizer, Ahl, and AC 120-53B discloses the elements of claim 13 as stated above for claim 6.
Claim 14
	Clark in view of Vizer, Ahl, and AC 120-53B discloses the elements of claim 14 as stated above for claim 7.
Claim 15
Clark in view of Vizer, Ahl, and AC 120-53B discloses the elements of claim 15 as stated above for claim 1.

Claim 16
Clark in view of Vizer, Ahl, and AC 120-53B discloses the elements of claim 16 as stated above for claim 2.
Claim 19
Clark in view of Vizer, Ahl, and AC 120-53B discloses the elements of claim 19 as stated above for claim 5.
Claim 20
	Clark in view of Vizer, Ahl, and AC 120-53B discloses the elements of claim 20 as stated above for claim 6.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Vizer, Ahl, and AC 120-53B as applied to claims 1, 8, and 15 above, and further in view of Mansfield et al. (US 20060105313 A1) [hereinafter “Mansfield”].
Claim 3
Clark in view of Vizer, Ahl, and AC 120-53B discloses the elements of claim 3 as stated above for claim 1, and further discloses wherein: the content of the selected training module provides training on the difference between the first type of aircraft and the one of the one or more other types of aircraft. (Clark: Abstract; cls. 1, 4; selected course 116, training requirements 120, rules 136, training identifier 214, rules 218, training selector 222, selected course 224, operation 410; Figs. 1-2, 4; [0004], [0025]–[0026], [0027] (“For example, without limitation, training requirements 120 may identify a number of plurality of training courses 110 that trainee 106 may be required to take.”), [0032]–[0033], [0060]; AC 120-53B: Fig. 1; p. 1 (“Differences in Training and Qualification between Aircraft. It describes an acceptable means, but not the only means, of compliance with applicable Title 14 of the Code of Federal Regulations (14 CFR) that provide for differences in training and qualification between aircraft with the same type certificate. It further describes an acceptable means for providing related aircraft differences training and qualification under provision of 14 CFR part 121 between aircraft with different type certificates that have been ‘designated’ by the Administrator as related.”), p. 5 (“Differences Training. Training required before any person may serve as a required crewmember on a particular aircraft type, when the Administrator finds differences training is necessary before a crewmember serves on a particular variation of that aircraft. … Related Aircraft Differences Training. Training required before any person may serve as a required flightcrew member in part 121 operations on an aircraft with a different type certificate (TC) that has been designated as related by the Administrator.”), pp. 14–17 (“Difference Levels … Training Difference Levels”))
Clark in view of Vizer, Ahl, and AC 120-53B may not explicitly disclose, but, in the same field of endeavor, Mansfield teaches the plurality of training modules is stored in a database, in which the selected training module is associated with the first type of aircraft and the one of the one or more other types of aircraft. (Abstract; cl. 1; curriculum data store, curriculum data bank 13; [0017], [0045], [0049])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Clark in view of Vizer, Ahl, and AC 120-53B to include the plurality of training modules is stored in a database, in which the selected training module is associated with the first type of aircraft and the one of the one or more other types of aircraft as taught by Mansfield because doing so allows “the lesson plan [to be] customized/individualized for the subject student based on recorded past performance ….” ([0053])
Claim 10
Clark in view of Vizer, Ahl, AC 120-53B, and Mansfield discloses the elements of claim 10 as stated above for claim 3.

Claim 17
Clark in view of Vizer, Ahl, AC 120-53B, and Mansfield discloses the elements of claim 17 as stated above for claim 3.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Vizer, Ahl, and AC 120-53B as applied to claims 1, 8, and 15 above, and further in view of Lacey (Lacey, “AC 61-89E - Pilot Certificates: Aircraft Type Ratings”, Aug. 2000, Federal Aviation Administration, pp. 1–31, https://www.faa.gov/regulations_policies/advisory_circulars/index.cfm/go/document.information/documentid/22886) [hereinafter “AC 61-89E”].
Claim 4
	Clark in view of Vizer, Ahl, and AC 120-53B discloses the elements of claim 4 as stated above for claim 1, and further discloses wherein the selecting the training module includes: selecting the training module from a plurality of training modules associated with the determined topic. (AC 120-53B: Fig. 1; pp. 3–5)
Clark in view of Vizer, Ahl, and AC 120-53B may not explicitly disclose, but, in the same field of endeavor, AC 61-89E teaches determining a topic for the user to receive type rating training for the first type of aircraft. (appx. 1; e.g., Segment 2)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Clark in view of Vizer, Ahl, and AC 120-53B to include providing training on a difference between the first type of aircraft and one of the one or more other types of aircraft or training on a topic on which a training module is unavailable for each one of the one or more other types of aircraft as taught by AC 61-89E because “plurality of training courses 110, … may be defined … by a regulatory entity, or by another entity or various combinations of such entities” (Clark: [0025]); likewise, “[r]ules 136 may be established by … a regulation entity, or another entity or various combinations of entities.” (Clark: [0031]; see also AC 120-53B: p. 4 (“REFERENCES … AC 61-89, Pilot Certificates, Aircraft Type Ratings”))
Claim 11
Clark in view of Vizer, Ahl, AC 120-53B, and AC 61-89E discloses the elements of claim 11 as stated above for claim 4.
Claim 18
Clark in view of Vizer, Ahl, AC 120-53B, and AC 61-89E discloses the elements of claim 18 as stated above for claim 4.
Response to Arguments
	In response to Applicant’s arguments filed Sept. 8, 2022:
With respect to the specification (see p. 16), Applicant’s arguments have been fully considered and are persuasive. Therefore, the objections have been withdrawn.
With respect to claim objections (see p. 16), Applicant’s arguments have been fully considered and are persuasive. Therefore, the objections have been withdrawn. However, upon further consideration, a new objection is made as stated above.
With respect to the rejection of claims 1-20 under 35 U.S.C. § 101 (see p. 16), Applicant’s
arguments have been fully considered but they are not persuasive. For example, as discussed above for claim 1, the new limitations added by amendment simply introduce further abstract ideas, incorporate elements from original claims 2 and 5 that were previously found to be abstract ideas and insignificant extra-solution activity, or introduce additional insignificant extra-solution activity.
With respect to the rejections of claims 1-20 under 35 U.S.C. § 103 (see pp. 17–20), Applicant’s
arguments have been fully considered and are persuasive. Therefore, the rejections have been
withdrawn. However, upon further consideration, new grounds of rejection are made in further view of, inter alia, the Ahl reference; as discussed above, Ahl teaches the “components configuration data” limitations added by amendment to claims 1, 8, and 15.
Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Fleisher whose telephone number is (571) 272-8278. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A FLEISHER/Examiner, Art Unit 3715                                                                                                                                                                                                        

/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        








September 29, 2022